Citation Nr: 1508565	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse by reason of the need for regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.  He died in February 1995 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was before the Board in August 2010, when it was remanded for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's August 2010 remand instructions has been achieved.  Stegall v. West, 11 Vet. App. 268 (1998).

By a February 2011 rating decision, entitlement to a housebound allowance was granted.  As this constitutes a full grant of that benefit, that issue is no longer before the board.  The only issue remaining on appeal is whether the appellant is entitled to a SMP based on the need for regular aid and attendance of another person.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; she is not a patient in a nursing home because of mental or physical incapacity; and she does not otherwise demonstrate a need for the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMP for a surviving spouse based on the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through a notice letter dated August 2008, which fully addressed all notice elements. This letter informed the appellant of what evidence was required to substantiate his claims for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The appellant was afforded a VA examination to determine her need for aid and attendance.  This examination report provides a thorough and detailed explanation of the appellant's living situation and provides sufficient detail from which the Board can determine the appellant's need for aid and attendance.  Thus, it is sufficient.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

That examination was provided pursuant to the Board's August 2010 remand.  Additionally, no outstanding records were identified by the appellant.  Thus, substantial compliance with the Board's August 2010 remand instructions has been achieved.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Merits

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  See 38 U.S.C.A. § 1541(d), (e).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient is in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  See 38 U.S.C.A. § 1502(b) (West 2014).  A person will be considered blind or so nearly blind as to need regular aid and attendance if she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  See 38 C.F.R. § 3.351(c)(1) (2014).

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a) (2014).

Here, a VA examination was conducted in October 2008.  There, it was noted that the appellant was not bedridden, currently hospitalized, or unable to travel beyond her domicile.  She was accompanied to the examination by a friend.  She reported living in a one-story house alone.  She stated that she does her own toileting, grooming, dressing and undressing.  The appellant noted doing her own cooking and feeding.  She stated that her godchild helps her with cleaning and travel needs.  She reported being afraid to go outside alone.  Mild memory loss was reported, as was occasional imbalance.  Some hearing loss was noted.  The appellant did not need aid to ambulate.  She was able to walk one-half of a mile without assistance.  Mild kyphosis of the thoracic spine was recorded.  Function of the upper and lower extremities was noted as normal.  The appellant was noted as able to manage her own financial affairs.  The appellant was not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

Another VA examination was conducted in December 2010.  Diagnoses of hypertension, anemia, and hearing impairment were noted.  There, it was noted that the appellant was not bedridden, currently hospitalized, or unable to travel beyond her domicile.  She was accompanied to the examination by a family member.  She reported living in a one-story house alone.  She reported that a godchild helps with cooking and cleaning.  She complained of imbalance, which impairs her ability to walk.  She stated that she always goes outside with a family member.  She reported dizziness at least once per day and mild memory loss.  She reported imbalance impacting her ability to ambulate on a weekly basis.  She was able to walk a few hundred yards without the assistance of another.  She was able to perform all self-care functions.  Atrophy in the lower extremities was noted.  She has some difficulty standing up from a chair and she holds furniture when getting up.  The examiner stated that the appellant is housebound, but able to self-care and perform her daily living activities.

While the appellant has stated that she requires the regular aid and attendance of another, the evidence indicates otherwise.  The Veteran lives alone.  She only requires assistance when she travels outside the home.  She is able to walk distances without assistance.  Likewise, she has no trouble performing basic functions, like toileting, cleaning and dressing.  She does receive some assistance, from time to time, from her godchild with cooking and cleaning.  Further, the appellant does have some difficulty getting up and down after sitting. However, the evidence does not show that the appellant is in regular need of the aid and attendance of another person.  Indeed, she continues to live alone, requiring only occasional assistance when she travels or needs help cleaning or cooking.  To that end, upon both VA examinations, it was stated that the appellant is able to perform all of the functions of self-care without help.  There was no evidence that the Veteran resides at a nursing home or has any blindness.  Thus, the evidence shows that the appellant does not meet the criteria for a special monthly pension based on aid and attendance.  See 38 C.F.R. § 3.352(a) (2014).  Thus, the claim must be denied.


ORDER

Special monthly pension based on aid and attendance is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


